Case: 12-50383       Document: 00512284810         Page: 1     Date Filed: 06/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 24, 2013
                                     No. 12-50383
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE ANTONIO CASIO-CARO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2993-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
       Jorge Antonio Casio-Caro pleaded guilty to illegal reentry after
deportation in violation of 8 U.S.C. § 1326 and was sentenced above the advisory
guideline range of 21 to 27 months to 48 months of imprisonment and three
years of non-reporting supervised release.               He appeals his sentence as
procedurally and substantively unreasonable.
       Casio-Caro argues that the district court erred procedurally in imposing
his sentence because the district court did not adequately explain why it chose

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50383     Document: 00512284810      Page: 2   Date Filed: 06/24/2013

                                  No. 12-50383

a sentence of 48 months, why the guideline range was inadequate, or why this
particular sentence was the only sentence to address the sentencing concerns
raised by the court. He acknowledges that because he made no objection, this
issue is reviewed for plain error. See United States v. Lopez-Velasquez, 526 F.3d
804, 806 (5th Cir. 2008).
      The district court provided sufficient reasons for its decision to impose a
sentence outside the advisory sentencing guideline system. The district court’s
choice of sentence, according to its Statement of Reasons (SOR), was based on
several of the 18 U.S.C. § 3553(a) factors, including Casio-Caro’s history and
characteristics, the need for deterrence, the need for the sentence to promote
respect for the law, to reflect the seriousness of the offense, and to provide just
punishment. See § 3553(a)(1), (a)(2)(A)-(C); United States v. Zuniga-Peralta, 442
F.3d 345, 347 (5th Cir. 2006) (looking to PSR, district court’s statements at
sentencing, and the written SOR to determine the reasons for upward
departure). The district court noted that Casio-Caro was deported or removed
in January of 2011 and arrested in the United States in November of 2011,
following five prior immigration convictions, with sentences of 3 months, 21
days, 60 days, 43 days, and 13 months. The district court pointed to Casio-
Caro’s extensive history of immigration offenses, 16 voluntary returns, and in
particular, the fact that he received very lenient sentences for his prior illegal
reentry convictions. The district court concluded that a sentence of 48 months
would be appropriate considering the § 3553(a) factors, particularly the need for
deterrence based on his demonstrated inability to comply with the law. Casio-
Caro has not shown that the district court committed procedural error, plain or
otherwise, in imposing his sentence. See Lopez-Velasquez, 526 F.3d at 807-08.
      Making a second procedural challenge to his sentence, Casio-Caro argues
that the district court’s upward departure failed to meet the procedural
requirements of U.S.S.G. § 4A1.3. He contends that the district court merely
imposed a sentence double that of the guideline range without discussing the

                                        2
    Case: 12-50383     Document: 00512284810     Page: 3   Date Filed: 06/24/2013

                                  No. 12-50383

adequacy of a criminal history category above his or even the adequacy of
subsequent offense levels as required by an upward departure under § 4A1.3.
      The district court provided notice that it was considering an upward
departure under § 4A1.3. However, at the sentencing hearing, the district court
did not mention § 4A1.3. The court stated that its sentence was an upward
departure and an upward variance. In its written SOR, the district court did not
cite § 4A1.3 as a basis for departure. The record reflects that the district court
imposed an upward variance pursuant to the § 3553(a) factors and, alternatively,
an upward departure under § 5K2.0, not an upward departure pursuant to
§ 4A1.3. Therefore, Casio-Caro’s arguments regarding the required procedures
for imposing a departure under § 4A1.3 are without merit.
      Casio-Caro argues that his 48-month sentence was greater than necessary
to meet the goals of § 3553(a)(2) and was therefore unreasonable. He contends
that the court articulated the single factor of deterrence based on his admittedly
lengthy criminal history comprised entirely of illegal entry and reentry
convictions. He argues that because he had never before faced such a lengthy
period of incarceration, the sentence was greater than necessary to deter further
criminal conduct and to protect the public from further crimes.
      Although Casio-Caro argues for application of the abuse-of-discretion
standard of review under Gall v. United States, 552 U.S. 38, 51 (2007), the
Government correctly points out that because he did not object to the
reasonableness of his sentence, plain error review applies. See United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      The district court noted that Casio-Caro had 16 prior voluntary returns,
plus five prior immigration convictions, with lenient sentences ranging from 21
days up to a maximum of only 13 months. The court stated that it did not have
any confidence that the message had been delivered effectively in a way that
would deter him from coming back. Casio-Caro’s actions reflected a complete
disregard for the laws of this country which provided a proper basis for an

                                        3
    Case: 12-50383    Document: 00512284810       Page: 4   Date Filed: 06/24/2013

                                   No. 12-50383

above-Guideline sentence. See Lopez-Velasquez, 526 F.3d at 805 (affirming
upward variance from guideline range of 24-30 months to 72 months where
defendant’s two prior drug convictions, eleven arrests by immigration officials,
and seven deportations showed that defendant had no respect for the law). The
record supports the district court’s imposition of a 48-month term of
imprisonment, outside the guideline range of 21 to 27 months, but well under
the statutory maximum of 120 months. Casio-Caro has not shown plain error.
See Peltier, 505 F.3d at 391-92.
      AFFIRMED.




                                        4